                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF GEORGIA
                          COLUMBUS DIVISION

ABDOU JALLOW,                      *

      Petitioner,                  *

vs.                                *
                                           CASE NO. 4:18-CV-60-CDL-MSH
WARDEN CHARLIE PETERSON et al., *

      Respondents.                 *


                               O R D E R

      This matter is before the Court pursuant to a Report and

Recommendation by the United States Magistrate Judge entered on

March 8, 2019.      There was no objection to this Recommendation as

permitted by 28 U.S.C. § 636(b)(1).        Therefore, the Court reviews

the Recommendation for clear error.        Finding no clear error, the

Court adopts the Recommendation of the Magistrate Judge and makes

it the order of this Court.

      IT IS SO ORDERED, this 26th day of March, 2019.

                                       S/Clay D. Land
                                       CLAY D. LAND
                                       CHIEF U.S. DISTRICT COURT JUDGE
                                       MIDDLE DISTRICT OF GEORGIA
